Order entered April 19, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-20-01110-CR

                  DONALD WAYNE OWENS, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 397th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 070234

                                   ORDER

     Before the Court is court reporter Paula Thomas’s April 15, 2021 request for

an extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record due by May 17, 2021.



                                           /s/   ERIN A. NOWELL
                                                 JUSTICE